Cabell, P.
delivered the opinion of the Court.
The Court is of opinion, that the indemnifying bond which the plaintiff offered to introduce as evidence to the jury, in support of his declaration, is substantially the same as that described in the declaration ; and that the Court below erred in excluding it from the jury. The judgment is therefore reversed with costs ; and the cause is remanded for a new trial, on which the said bond, if again offered, is to be permitted to go to the jury as evidence in support of the declaration.